                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


STEPHEN A. BEIGHTLER,

                      Plaintiff,

        v.                                           Civil Action 2:19-cv-2344
                                                     Judge Algenon L. Marbley
                                                     Magistrate Judge Jolson

MARK STEVEN BEIGHTLER, et al.,

                      Defendants.


                            REPORT AND RECOMMENDATION
                                    AND ORDER

        Plaintiff Stephen A. Beightler, a pro se prisoner, brings this action against Defendants

Mark Steven Beightler and Jeanene Pat Briggs. (See Doc. 1-1). This matter is before the

undersigned for consideration of Plaintiff’s Motions for Leave to Proceed in forma pauperis

(Docs. 1, 3) and the initial screen of Plaintiff’s Complaint under 28 U.S.C. § 1915(e)(2).

        For the reasons that follow, Plaintiff’s requests to proceed in forma pauperis are

GRANTED. Furthermore, having performed an initial screen and for the reasons that follow, it

is RECOMMENDED that the Court DISMISS without prejudice Plaintiff’s Complaint in its

entirety pursuant to 28 U.S.C. §§ 1915(e)(2)(B).

   I.        MOTIONS FOR LEAVE TO PROCEED IN FORMA PAUPERIS

        Upon consideration of Plaintiff’s Motions for Leave to Proceed in forma pauperis under

28 U.S.C. § 1915(a)(1) and (2) (Doc. 1, 3), Plaintiff’s Motions are GRANTED. Plaintiff is

required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C. § 1915(b)(1). Plaintiff’s
certified trust fund statement reveals that he has an insufficient amount to pay the full filing fee.

See Beightler v. Ohio Health, 2:19-cv-2329, Doc. 6 (S.D. Ohio). 1

         Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust account at the

Madison Correctional Institution is DIRECTED to submit to the Clerk of the United States

District Court for the Southern District of Ohio as an initial partial payment, 20% of the greater of

either the average monthly deposits to the inmate trust account or the average monthly balance in

the inmate trust account, for the six-months immediately preceding the filing of the Complaint.

After full payment of the initial, partial filing fee, the custodian shall submit 20% of the inmate’s

preceding monthly income credited to the account, but only when the amount in the account

exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28 U.S.C. §

1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997). Checks should be made

payable to Clerk, United States District Court and should be sent to:

         Prisoner Accounts Receivable
         260 U.S. Courthouse
         85 Marconi Boulevard
         Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

         Consequently, it is ORDERED that Plaintiff be allowed to prosecute his action without

prepayment of fees or costs and that judicial officers who render services in this action shall do so

as if the costs had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order




          1
            On June 6, 2019, the Court issued a Notice of Deficiency instructing Plaintiff to file a trust fund account
statement by July 6, 2019. (Doc. 2). In lieu of filing his trust fund account statement, Plaintiff filed his second Motion
to Proceed In Forma Pauperis in which he requests that the Court rely on his “affidavit and certificate with statement
filed in Beightler v. Ohio Health, 2:19-cv-2329, U.S.D.C. Southern Ohio as Plaintiff’s resources are limited.” (Doc.
3). The Court has reviewed the relevant filings from that case and finds that they satisfy the in forma pauperis
standard.

                                                            2
to Plaintiff and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of

this Order to the Court’s financial office in Columbus.

   II.      INITIAL SCREEN

            A. Relevant Standard

         Because Plaintiff is proceeding in forma pauperis, the Court must dismiss the Complaint,

or any portion of it, that is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to set forth

“a short and plain statement of the claim showing that the pleader is entitled to relief.” In reviewing

a complaint, the Court must construe it in Plaintiff’s favor, accept all well-pleaded factual

allegations as true, and evaluate whether it contains “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Twombly, 550 U.S. at 556). On the other hand, a complaint that consists of

“labels and conclusions” or “a formulaic recitation of the elements of a cause of action” is

insufficient. Id. (quoting Twombly, 550 U.S. at 555). Although pro se complaints are to be

construed liberally, Haines v. Kerner, 404 U.S. 519, 520 (1972), “basic pleading essentials” are

still required. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

            B. Plaintiff’s Complaint

         Plaintiff alleges his parents, the Defendants, breached their obligation to pay for his “higher

education costs.” (Doc. 1-1, ¶ 7). According to him, from 1999 through 2006, Plaintiff pursued

numerous courses in higher education, but Defendants continually refused to pay for them, causing



                                                   3
him significant emotional distress. (Id., ¶¶ 9–17). Therefore, he brings causes of action for

“[b]reach of dissolution in violation of court settlement and law” and “[i]ntentional infliction of

distress.” (Id., ¶¶ 4–5). He requests damages compensating him for his higher education costs,

$28,000 in damages for Defendants’ alleged intentional infliction of emotional distress, and

punitive damages. (Id., ¶ 28).

            C. Discussion

        Plaintiff asserts that this Court has subject matter jurisdiction over this action based on

diversity jurisdiction. (See id., ¶ 6 (“This court has jurisdiction as the dissolution settlement

occurred in Union County Court of Common Pleas of Ohio and the parties are of multiple state

jurisdictions.”)).

        Federal courts are courts of limited jurisdiction. Pursuant to 28 U.S.C. § 1332, “[t]he

district courts shall have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between ... citizens of

different States.” Diversity jurisdiction requires “complete diversity such that no plaintiff is a

citizen of the same state as any defendant.” V & M Star, LP v. Centimark Corp., 596 F.3d 354,

355 (6th Cir. 2010) (citing Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005)).

        As alleged, Plaintiff and Defendant Beightler are both citizens of Ohio. (See Doc. 1-1, ¶ 1

(stating that Plaintiff is an inmate at Madison Correctional Institution in London, Ohio); id., ¶ 2

(stating that Defendant Beightler resides in Mt. Victory, Ohio)). Complete diversity, therefore,

does not exist between the parties. See V & M Star, 596 F.3d at 355. As a result, Plaintiff’s

Complaint should be dismissed without prejudice.




                                                 4
   III.      CONCLUSION

          For the foregoing reasons, Plaintiff’s Motions for Leave to Proceed in forma pauperis are

GRANTED (Docs. 1, 3); however, it is RECOMMENDED that the Court DISMISS without

prejudice Plaintiff’s Complaint in its entirety pursuant to 28 U.S.C. §§ 1915(e)(2)(B).

          The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff and the prison

cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order to the Court’s

financial office in Columbus.

                                     Procedure on Objections

          If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

          The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

          IT IS SO ORDERED.




                                                   5
Date: July 24, 2019       /s/ Kimberly A. Jolson
                          KIMBERLY A. JOLSON
                          UNITED STATES MAGISTRATE JUDGE




                      6
